Citation Nr: 1538540	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  12-05 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an increased disability rating for tear of the right medial meniscus, currently rated as 10 percent disabling.

2. Entitlement to an increased disability rating for depressive disorder, currently rated as 40 percent disabling.

3. Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Brian Held, Agent


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel

INTRODUCTION

The Veteran served on active duty from June 1980 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine. The Veteran has since relocated, and his case is being handled through the RO in Boston, Massachusetts.

In a June 2010 rating decision, the RO continued a 10 percent disability rating for right knee disability. The Veteran appealed that decision.

In an August 2012 rating decision, the RO continued a 0 percent disability for the Veteran's service-connected depressive disorder. The Veteran filed a notice of disagreement (NOD) to initiate an appeal of that decision. In an August 2013 rating decision, the RO increased the rating for the depressive disorder from 0 percent to 40 percent. The Veteran filed a substantive appeal to perfect and continue his appeal regarding the rating. The current appeal therefore is for a rating higher than 40 percent.

In December 2013, the Board remanded the issue of the rating for right knee disability to the RO for the development of additional evidence. The Board is satisfied that there has been substantial compliance with the remand directives. The Board will proceed with review of that issue. See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's right knee disability, including meniscus defect and arthritis, is manifested by persistent and sometimes severe pain, pain on motion, and limitation of flexion, and diminished endurance for weightbearing, producing disability reasonably comparable to that from dislocated semilunar cartilage. The knee disability is not manifested by instability, limitation of flexion to 45 degrees or less, or limitation of extension.

2. The Veteran's depressive disorder, which is aggravated by his right knee disability, produces occupational and social impairment that is less than total.


CONCLUSIONS OF LAW

1. The Veteran's tear of the right medial meniscus reasonably warrants a 20 percent disability rating. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2015).

2. The Veteran's depressive disorder does not warrant a disability rating higher than 40 percent. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

VA provided the Veteran notice in letters issued in 2007 through 2011. In those letters, VA advised the Veteran what information was needed to substantiate claims for service connection and increased ratings. VA also informed the Veteran how VA assigns effective dates.

In the December 2013 Board remand, the Board instructed the RO to afford the Veteran the opportunity to identify or submit any additional pertinent evidence in support of his claim for a higher knee rating, to seek any records that the Veteran newly identified, and to obtain any more recent VA treatment records. The Board instructed the RO to provide a new VA examination of the Veteran's right knee, to include file review and findings addressing specified manifestations of the disability. Subsequently, the RO afforded the Veteran the opportunity to identify or submit any additional pertinent evidence in support of his claim for a higher knee rating. More recent VA treatment records were added to the claims file. The Veteran had a new VA examination of his right knee. The Board is satisfied that there has been substantial compliance with the remand directives. Additional remand is not needed. See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's claims file contains service medical records, post-service medical records, and reports of VA examinations. The treatment records and examination reports provide relevant information that is sufficient to address the issues on appeal.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Right Knee Disability

The Veteran contends that his service-connected tear of the right medial meniscus warrants a disability rating higher than the existing 10 percent rating. 

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The United States Court of Appeals for Veterans Claims (Court) has indicated that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. 38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995). Determination of impairment due to such factors is to be expressed, if feasible, terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The rating schedule provides criteria at 38 C.F.R. § 4.71a for evaluating musculoskeletal disabilities. During service in 1980 the Veteran sought treatment for right knee injury. Shortly after his separation from service, an arthrogram performed at a private hospital showed a tear of the medial meniscus. He sought service connection for right knee disability. 

In an October 1981 rating decision, the RO granted service connection for right knee disability described as tear of the right medial meniscus. The RO assigned a 0 percent disability rating, evaluating the disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5299 and 5259, as comparable to symptomatic removal of the semilunar cartilage. The RO established service connection effective from his September 1980 separation from service.

The Veteran was admitted to a VA Hospital in April 1982 and in May 1982 underwent arthroscopy of the right knee. In an August 1982 rating decision, the RO assigned a temporary 100 percent rating, from April 27 through June 30, 1982, for convalescence from the surgery. From July 1, 1982, following convalescence, the RO assigned a 0 percent rating.

In September 2007, the Veteran submitted a claim for an increased rating for his right knee disability. In a January 2008 rating decision, the RO granted an increase to a 10 percent rating, effective in September 2007.

In January 2009, the Veteran requested an increased rating for his right knee disability. In a March 2009 rating decision, the RO continued the 10 percent rating. In March 2010, the Veteran sought an increased rating for his right knee disability. In a June 2010 rating decision, the RO continued the 10 percent rating. The Veteran appealed the June 2010 rating decision.

Under Diagnostic Code 5259, a 10 percent rating is assigned following removal of the semilunar cartilage if the post-surgical knee is symptomatic. Under Diagnostic Code 5258, a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

Arthritis in a joint is rated based on limitation of motion of the joint. 38 U.S.C.A. § 4.71a, Diagnostic Code 5003. Limitation of motion of the leg at the knee is rated under Diagnostic Codes 5260 and 5261. Those codes provide for compensable, 10 percent or higher ratings if flexion is limited to 45 degrees or less, or extension is limited to 10 degrees or more short of full extension. The rating schedule also provides for ratings based on ankylosis of the knee, at Diagnostic Code 5256, instability of the knee, at Diagnostic Code 5257, impairment of the tibia and fibula, at Diagnostic Code 5262, and genu recurvatum, at Diagnostic Code 5263.

Generally, the evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14. In a precedent opinion, however, the VA General Counsel indicated that separate ratings for arthritis and instability may be assigned when a knee has both. See VAOPGCPREC 23-1997 (1997). Similarly, the VA General Counsel indicated that, when a leg has both limitation of flexion and limitation of extension at the knee, the limitation of flexion and limitation of extension must each be rated separately to adequately compensate for functional loss associated with injury to the leg. See VAOPGCPREC 9-2004 (2004).

In VA treatment in October 2008, the Veteran reported worsening right knee pain. He related having had two falls at home when his knee locked up. He indicated that he was employed in retail, and was on his feet eight hours a day. A physician prescribed pain medication. Right knee MRI performed in December 2008 showed degeneration in the medial meniscus, a stable Baker's cyst, mild increased intra-articular joint effusion, and popliteal bursitis. In December 2008, a physician prescribed physical therapy. In January 2009, the Veteran reported that right knee pain intensified after eight hours of standing. He stated that he also had stabbing pain in the back of the knee. He related having episodes of popping and cracking in the knee, and numbness and cold sensations in the knee and lower leg.

On VA examination in March 2009, the Veteran reported that his right knee disability had worsened over time. He related having pain, stiffness, weakness, and tenderness. He did not report incoordination, slowness, locking, subluxation, or effusions. He indicated that the problems were treated with medication. He reported that he used a cane intermittently but frequently. He stated that with the right knee disability he was able to stand for three to eight hours, with only short rest periods, and was able to walk more than a quarter mile but less than a mile. He reported that he worked full time as a sales associate.

The examiner noted that the Veteran's right knee had tenderness, pain at rest, and pain on motion. There was no evidence of instability or giving way. The Veteran walked with an antalgic gait. His right knee had motion from 0 to 140 degrees. There was evidence of pain on motion. The range of motion was the same after three repetitions. The examiner found that the Veteran's right knee disability had no significant effects on his usual occupation, had mild effects on driving, and had moderate effects on chores, shopping, exercise, recreation, and traveling.

In VA treatment in March and July 2009, the Veteran reported ongoing and severe right knee pain. In July 2009, the treating physician noted that the Veteran used a cane.

In August 2009, the Veteran had a VA rheumatology consultation.  He reported a long history of right knee pain, and the more recent development of pain in his right ankle and foot and left lower extremity. The rheumatologist diagnosed fibromyalgia. In June 2010, the Veteran submitted a claim for service connection for fibromyalgia, including as secondary to his service-connected right knee disability. The RO denied that claim in July 2010. The Veteran initiated but did not complete an appeal of the RO's decision.

In VA treatment in September 2009, the Veteran reported that he had been using a cane for six months. His right knee had a full active range of motion, with pain at the end ranges. On passive range of motion, severe pain limited flexion to 90 degrees. The treating physical therapist noted tenderness, mild swelling, and mild edema of the right knee. Treatment notes reflect ongoing physical therapy in September and October 2009. In December 2009, the Veteran reported that he worked in a convenience store, and that prolonged standing aggravated his right knee disability. He stated that the knee occasionally gave out, but did not swell. Right knee arthroscopic surgery was scheduled for December 2009, but later was postponed. 

In VA treatment in 2010 and 2011, the Veteran reported ongoing right knee pain. He used a cane. 

In a May 2010 statement, the Veteran wrote that despite treatment his right knee disability had continued and worsened. He stated that his right knee had given out on him plenty of times at home. He reported that he experienced burning and ice cold sensations in his right knee going down to his toes.

On VA examination in June 2010, the Veteran reported daily constant right knee pain that was moderate to severe in intensity and had gradually worsened over time. He related having intermittent stiffness and intermittent instability. He indicated that his right knee did not have locking. He stated that his right knee was weaker than his left knee. He reported that the right knee had effusion, swelling, and heat. 
He indicated that he addressed the right knee problems with daily pain and anti-inflammatory medications and by using a cane. He stated that his right knee problems limited his endurance for walking to half a mile. He reported that he had worked in retail for many years, the last four years in his present full-time job as an assistant manager in a convenience store. He indicated that his job required standing or walking about 80 percent of the time, and allowed sitting about 20 percent of the time. He related that he had right knee pain throughout the day, but was able to accomplish his job. He reported that, outside of work, he was no longer able to bowl, and he had to move more slowly than before when mowing his yard.

The examiner observed that the Veteran had an antalgic gait due to his right knee, and that he used a cane. The knee had tenderness, mild swelling, and a small visible and palpable Baker's cyst. Motion of the knee was from 0 to 110 degrees, with pain throughout. The examiner stated that it was likely that with repetition, motion would to be additionally limited to 0 to 90 degrees, due to pain. The Veteran avoided squatting because of pain. 

In August 2010, the Veteran wrote that his right knee disability continued to worsen. He stated that the knee had constant pain, and that it cracked and constantly locked up. He reported that he was in pain every day at work, and that he was on his feet twelve to fifteen hours day.

In an October 2010 VA orthopedic consultation, the Veteran reported chronic right knee pain, intermittent swelling, and occasional pain down the leg. He used a cane. The range of motion of the knee was from 0 to 100 degrees, and was painful. The consulting orthopedist recommended injections.

In an October 2010 rheumatology consultation, the rheumatologist review imaging and other records and current symptoms and findings. The rheumatologist found it highly unlikely that there was inflammatory disease in the Veteran's right knee. He found it likely that the right knee disability was mechanical. He opined that orthopedic treatment was the most appropriate treatment approach.

In VA treatment in November 2010, the Veteran's gait was antalgic, and there was discomfort on right knee flexion beyond 90 degrees. He had a corticosteroid injections in December 2010 and in January, February, and April 2011. In May 2011, he reported that he worked preparing cars for washing, and that it was difficult to do this while using a cane. In May 2011, an orthopedist indicated that the Veteran's knee pain defied explanation, and that total knee arthroplasty was not recommended under those circumstances.

In a November 2011 VA orthopedic evaluation, the Veteran reported chronic right knee pain, cracking in the knee, and pain, burning, and cold sensations down the leg to the foot. He indicated that the worked at a car wash. MRI showed medial meniscus degeneration and degeneration and fissuring of the patella articular cartilage. The consulting physician assistant indicated that the imaging findings did not explain the full extent of the knee pain that the Veteran reported, and that other physical causes of the pain should be considered.

On VA examination in November 2011, the Veteran reported increasing right knee pain, worse with prolonged standing. The examiner VA treatment records suggesting that MRI and examination findings did not fully account for the subjective complaints of pain. The knee had motion from 0 to 135 degrees, with objective evidence of pain at 0 and 135 degrees. After three repetitions, the range was the same.

The examiner noted that the right knee had functional impairment due to pain on movement and excess fatigability. There was tenderness to palpation of the right knee. The right knee had normal muscle strength. On testing, there was no evidence of instability. The examiner noted that the right knee had frequent episodes of joint pain. The examiner indicated that the Veteran did not use a cane or other assistive device.

The examiner stated that x-rays showed mild degenerative joint disease (DJD) in both knees. The examiner found that the DJD was equal on both sides, and was attributable to aging and normal wear and tear. The examiner expressed the opinion that the DJD is not related to or aggravated by the service-connected right knee meniscus tear. The examiner indicated that the Veteran's right knee disability mildly limited his mobility, and that he was able to work.

VA treatment notes reflect that in January 2012 the Veteran reported having recently twisted and reinjured his right knee. He stated that the knee was swollen and had severe pain. He also indicated that had episodes of right leg numbness from the mid thigh to the foot. In June 2013, he reported ongoing severe right knee pain. There was motion from 0 to 125 degrees. X-rays showed slightly worsening degeneration.

On VA examination in July 2015, the Veteran reported that his right knee pain had increased over recent years. He stated that the pain was daily, constant, and unremitting. He contended that he could not work in any capacity because of the right knee pain.

The range of motion of the right knee was from 0 to 140 degrees. There was pain on motion, but it did not cause functional loss. After three repetitions, the range was the same. There was tenderness on palpation of the knee. The right knee had normal muscle strength. On testing, there was no evidence of instability. There was imaging evidence of right knee arthritis.

The examiner expressed the opinion that the arthritis and all other current aspects of the Veteran's right knee disability were related to his service-connected meniscus injury. He explained that meniscus injury can accelerate degenerative changes in the knee joint.

The examiner found that the examination findings were medically consistent with the Veteran's account of functional loss with repetitive use over time. The examiner concluded that the pain limited functional ability with repeated use over time, but found that the limitation could not be quantified in terms of additional limitation of motion. The examiner stated that the right knee disability interfered with standing and prolonged weight bearing. The examiner found that the Veteran's right knee disability would adversely affect his ability to perform occupations requiring prolonged or exertional weightbearing, kneeling, crouching, squatting, climbing, lifting, or carrying. He stated that the right knee disability would not adversely affect sedentary occupations or occupations with mild exertion and reasonable accommodation.

The Veteran's service-connected right knee disability was initially described as a meniscus tear. More recently, imaging has also shown some degenerative arthritis changes in the knee. VA clinicians have considered whether the arthritis is part of or separable from the service-connected meniscus tear. The clinician who examined him in November 2011 expressed the opinion that the meniscus tear did not cause or aggravate the arthritis. The clinician who examined him in July 2015, noted the likely effects of the meniscus injury over time, found that the right knee had more arthritis than the left, and opined that it was at least as likely as not that the service-connected disability caused or aggravated the arthritis. Both opinions are from competent sources and are probative. The 2015 opinion is at least as persuasive as the 2011 opinion. Resolving reasonable doubt in the Veteran's favor, his right knee disability is to be evaluated based on all of its manifestations, including those attributable to meniscus injury and those attributable to arthritis.

The Veteran's right knee meniscus and arthritis related disability produces chronic and often severe pain. It limits his endurance for weight bearing, and has led to the need for a cane much or most of the time. He has at time reported locking and effusion, although clinicians generally have not observed those symptoms. Clinicians have observed evidence of or accepted his accounts of pain, tenderness, painful motion, antalgic gait, and limited endurance. Those manifestations present a disability picture that produces impairment reasonably comparable to the meniscus-related disability that is assigned a 20 percent rating under Diagnostic Code 5258. The Board grants that rating as the most representative of the functional impairment produced by the Veteran's right knee disability.

Arthritis in the Veteran's right knee is manifested by the same pain and reduced endurance that is considered in granting a 20 percent rating under Diagnostic Code 5258. Furthermore, the manifestations associated with limitation of motion under Diagnostic Codes 5260 and 5261 overlap with the manifestations contemplated by the 20 percent rating now assigned under Diagnostic Code 5258.  Specifically, Diagnostic Code 5258 considers "locking" and pain, both of which are considered in the criteria for limitation of motion.  Therefore, the Board cannot assign separate ratings under either 5260 or 5261 in addition to the rating under 5258 that is now assigned.  

Additionally, even considering pain and limited endurance or any other manifestations causing further functional impairment during flare-ups, the evidence shows that the motion of that knee has not been limited to a degree that would warrant a rating in excess of 20 percent under either Diagnostic Code 5260 or 5261.  Therefore, the 20 percent rating under Diagnostic Code 5258 is the higher benefit.

The Veteran's accounts over the years have been inconsistent as to whether or not his right knee gives way or is unstable. In treatment and examinations, including those that contain testing for instability, there has been no evidence of instability. As to whether the Veteran manifests recurrent subluxation or lateral instability, the Board finds that the determinations and testing conducted by a medical professional contained in medical treatment records and examination reports are more probative than the Veteran's inconsistent statements regarding his symptomatology.  As such, the Board concludes that the Veteran does not demonstrate a clinical finding of instability of the right knee, and a rating under the criteria of Diagnostic Code 5257 is inappropriate.  Therefore, the schedular criteria provide for an increase to a disability rating of 20 percent for the Veteran's right knee but no more.


Depressive Disorder

The Veteran has a pending appeal of the 40 percent rating that is currently assigned for his service-connected depressive disorder. A summary of the procedural history of that rating issue follows.

The Veteran first sought service connection for a psychiatric disorder in September 2009. He contended that he had depression that was secondary to, that is, caused or aggravated by, his right knee disability. Service connection may be granted for a disability that is secondary to, that is, proximately due to or the result of, a service-connected disease or injury. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.310(a) (2015). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b). A disability that is service-connected because it was aggravated by a different service-service connected disability is rated by determining the baseline level of the disability before it was aggravated, determining the current level of disability, and deducting the baseline level, and any increase in disability due to the natural progress of the disease, from the current level. 38 C.F.R. § 3.310(b).

In an October 2009 rating decision, the RO granted service connection for the Veteran's depressive disorder. The RO found that his right knee disability aggravated the depressive disorder. The RO found that the depressive disorder had a baseline level of 30 percent disabling before the right knee disability aggravated it. The RO concluded that the right knee disability aggravated the depressive disorder slightly, but that the current level of disability from the depressive disorder did not meet the criteria for a rating of 50 percent or any other rating higher than 30 percent. Deducting the 30 percent baseline level from the 30 percent current level, the RO assigned a 0 percent rating for the portion of the depressive disorder disability attributable to the aggravation. The Veteran did not appeal that decision.

In July 2012, the Veteran sought an increased rating for depressive disorder. In an August 2012 rating decision, the RO continued a 0 percent disability for the Veteran's service-connected depressive disorder. The Veteran initiated an appeal of that decision.

In an August 2013 rating decision, the RO found that the current level of disability due to depressive disorder was 70 percent. The RO deducted from the 70 percent rating the 30 percent baseline level, from before the right knee disability aggravated the depressive disorder. The RO assigned, effective in July 2012, a 40 percent rating, for the portion of the current disability attributable to aggravation by the right knee disability. The Veteran appealed the August 2013 rating decision. Thus, the pending issue is entitlement to a rating higher than 40 percent from July 2012.

The rating schedule provides for rating mental disorders, including depressive disorder, under a General Rating Formula for Mental Disorders, which follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name  .......................... 100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships  ............................................. 70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships  ........................... 50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) .. 30 percent

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication  ........................ 10 percent

A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication  ......................... 0 percent

38 C.F.R. § 4.130.

Records of VA treatment of the Veteran in 2010 through 2014 show medication for depression. In treatment, he reported that for several years, through approximately 2011, he worked full time as an assistant manager in a convenience store. During part of 2011 he indicated that he worked in a car wash. He had VA mental health treatment visits approximately monthly in 2011 through 2013. Through that period, he reported chronic right knee pain, depression, and anxiety. He related occasional suicidal thoughts without intent or plan. Treating clinicians noted depression, agitation, and anger, with no psychotic features or delusions. Clinicians characterized his depression as moderate to severe. They concluded that his depression was exacerbated by his chronic right knee pain.

The Veteran had a VA mental disorders examination in December 2012. The examiner noted the Veteran's ongoing right knee disability. The Veteran reported ongoing VA mental health treatment including medications. He stated that he recently held a job as a driver, and did well, but lost the job when the employer went out of business. He indicated that he was looking forward to an imminent move to another state for trucking school, which he hoped would be followed by work in long distance trucking. He stated that he was separated from his wife and divorce was pending. He reported that his depression had worsened since his marriage broke up and he lost his job. He indicated that he was worried that he might lose his house.

The examiner found that the Veteran had a depressed mood, flattened affect, mild memory loss, difficulty adapting to stressful circumstances including work, and inability to establish and maintain effective relationships. The examiner characterized the current symptoms of the Veteran's depressive disorder as mild to moderate. She indicated that he displayed a slight worsening of his depression due to the stressors he had reported. With regard to occupational and social impairment produced by the Veteran's depressive disorder, the examiner selected the entry for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication. 

Treatment and examination records have not suggested that the Veteran's depressive disorder produces total occupational and social impairment. Those records have not reflected any signs of psychosis, delusions, grossly inappropriate behavior, danger to self or others, disorientation, or severe memory loss. The examiner that conducted the December 2012 VA examination indicated that the Veteran's manifestations did not correspond to a 100 percent rating, which would be needed to increase his disability rating.  The Veteran had worked until November 2012, when he lost his job because his employer went out of business.  There is no indication that the Veteran was unemployed due to his depressive disorder.  In fact, he then had plans to go to trucking school and become a long-distance trucker.  As such, total occupational impairment is not shown on this examination or at any time during the appeal period.

Therefore, while the December 2012 VA examination report shows that the Veteran was currently separated from his wife and had a divorce pending, the criteria necessary for a 100 percent rating are not shown, since he did not have total occupational and social impairment.  His depressive disorder thus has not met or approached the criteria for a 100 percent rating. As such, he has not had a current disability level that, after deduction of the pre-aggravation baseline level, warrants a rating higher than the existing 40 percent rating. None of the lay statements or medical treatment records suggests that this is the case.  The Board therefore denies a higher rating.

Conclusion

The Board has also considered whether referral for an extraschedular rating is warranted for either of the service-connected disabilities. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Thun v. Peake, 22 Vet. App. 111 (2008). Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate and no referral is required. Id. at 115.

Here the schedular rating criteria used to rate the Veteran's disabilities above, reasonably describe and assess the Veteran's disability levels and symptomatology. The criteria for the knee contemplate pain, locking, swelling, and limitation of motion, to include additional functional impairment caused during flare-ups.  There are no other symptoms raised by the Veteran or raised by the record.  In addition, the rating assigned to the Veteran's depressive disorder contemplates all symptomatology reported by the Veteran or shown in treatment records, as all symptomatology is contemplated by an assessment of the Veteran's occupational and social impairment.  Accordingly, the Board finds that the evidence fails to show unique or unusual symptomatology that would render the schedular criteria inadequate for either disability. Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral for consideration of extra-schedular evaluation is not required. 38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.

Therefore, the Board concludes that an increase to a 20 percent rating is warranted for the Veteran's tear of the right medial meniscus.  To the extent that the Veteran is seeking a rating in excess of 20 percent, the evidence preponderates against the claim, and it is denied.  Furthermore, the evidence also preponderates against a finding that a rating in excess of 40 percent for depressive disorder is warranted, and that claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a 20 percent disability rating for tear of the right medial meniscus is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

Entitlement to a disability rating higher than 40 percent for depressive disorder is denied.


REMAND

In July 2015, the Veteran filed a formal claim of entitlement to a TDIU.  Since this is raised in the context of increased rating claims before the Board, this matter is also before the Board.  The RO has not yet provided the Veteran with a notification letter or conducted any development.  This should be accomplished.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a notice letter regarding his claim of entitlement to a TDIU and conduct all appropriate development needed to readjudicate this claim.

2. If the claim of entitlement to a TDIU is denied, readjudicate the claim and return it to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


